Citation Nr: 1121216	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  10-17 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to VA death benefits.  


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to May 1980.  The Veteran died in May 1980.  The appellant is the Veteran's adopted son under Philippine law.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 1993 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied the appellant's claim for legal entitlement to VA death benefits.  

By way of history, in May 1994, the appellant, through his natural mother, the Veteran's sister, filed a Notice of Disagreement (NOD) with the September 1993 administrative decision.  In August 1994, the RO issued a letter to the appellant, explaining that the claim remained denied; however, the RO did not issue a notice of appellate rights to the appellant, indicating his right to appeal to the Board.  Therefore, the August 1994 letter from the RO was not an adequate Statement of the Case (SOC).  See 38 C.F.R. § 19.29 (2010) (noting that a SOC must be must be complete enough to allow the appellant to present arguments before the Board of Veterans' Appeals and include a summary of the applicable laws and regulations).  

In November 2008, the appellant requested VA death benefits (on a VA claims form).  In a November 2008 decision, the RO denied the  claim.  In September 2009, the appellant filed a statement that was intended as a NOD; however, as a NOD had already been submitted in 1994 to the September 1993 administrative determination, the appellant's September 2009 statement did not constitute a NOD, but only additional statement in support of his appeal for legal entitlement to VA benefits.  See Fenderson v. West, 12 Vet. App. 119, 130 (holding that a statement by a veteran that was submitted after his NOD but prior to issuance of a SOC "has all the indicia of a duplicate NOD"; because SOC had not yet been issued, this statement could not constitute a substantive appeal).  

In March 2010, the RO issued a SOC.  In April 2010, the appellant subsequently filed a substantive appeal to the Board.  See Bernard v. Brown, 4 Vet. App. 384, 390 (1993) (holding that 38 U.S.C.A. § 7105 establishes generally a series of "very specific, sequential procedural steps that must be carried out" to establish appellate review).   

As the RO did not provide the appellant with an adequate Statement of the Case following the May 1994 Notice of Disagreement, the Board finds that the September 1993 administrative decision remained in appellate status, awaiting issuance of a SOC, which was issued in March 2010.  See Garlejo v. Brown, 
10 Vet. App. 229 (1997) (holding that there can be only one valid NOD as to a particular claim, extending to all subsequent RO and BVA adjudication on the same claim until a final RO or BVA decision has been rendered in that matter, or appeal has been withdrawn by veteran); see also Manlincon v. West, 12 Vet. App. 238, 240 (1999) (holding that, where a NOD had been filed, the issues were "in appellate status").  For these reasons, the claim before us is legal entitlement to VA death benefits, on appeal from the September 1993 administrative decision that never became final, rather than reopening of a previously denied September 1993 administrative decision.  

In a September 2009 statement, the appellant requested a hearing before the Board held in this matter, at which he would testify with witnesses.  Subsequently, however, in an April 2010 substantive appeal to the Board, the Veteran stated that he did not wish to have a hearing before the Board.  Therefore, the Board finds that the appellant waived his hearing request.

 
FINDINGS OF FACT

1.  The appellant is the natural nephew of the Veteran.

2.  A juvenile and domestic relations court in the Republic of the Philippines issued an April 1978 decision granting the Veteran's petition to adopt the appellant as his child.

3.  For at least a year prior to the Veteran's in-service death in May 1980 in California, the appellant resided in the same household as his natural mother, the Veteran's sister, in the Philippines.  

4.  For the purposes of determining eligibility for VA benefits, the appellant is not considered the Veteran's adopted child.


CONCLUSION OF LAW

The appellant is not entitled to recognition as the Veteran's adopted child for VA purposes.  38 U.S.C.A. §§ 101(4), 1115 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.57(e) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The above-outlined notice provisions do not apply in matters where the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  As will be discussed in greater detail below, the critical facts of this case are not in dispute; the law is dispositive.  Consequently, the VCAA does not apply to this appeal, and further discussion of compliance with the VCAA is not required.  The appellant was advised of governing provisions in the law, and has had opportunity to respond.  Accordingly, the Board will address the merits of the claim.

Child Adopted under Foreign Law Death Benefits Criteria

Dependency and indemnity compensation (DIC) benefits based on a veteran's death are available only to certain survivors of deceased veterans, including a "child" of a veteran.  38 U.S.C.A. § 1310 (West 2002). 

Governing law provides that for children adopted under foreign law, a person shall not be considered to be a legally adopted child of a living veteran unless all of the following conditions are met: (i) The person was less than 18 years of age at the time of adoption. (ii) The person is receiving one-half or more of the person's support from the veteran. (iii) The person is not in the custody of the person's natural parent unless the natural parent is the veteran's spouse. (iv) The person is residing with the veteran (or in the case of divorce following adoption, with the divorced spouse who is also a natural or adoptive parent) except for periods during which the person is residing apart from the veteran for purposes of full-time attendance at an educational institution or during which the person or the veteran is confined in a hospital, nursing home, other health-care facility, or other institution.  38 C.F.R. § 3.57(e)(2) (2010) (emphases added).  

Analysis

The Veteran died during service in May 1980.  The appellant essentially claims entitlement to VA death benefits because he contends he is the Veteran's legally adopted son.  

After a review of the evidence, the Board finds that the appellant is not entitled to recognition as the Veteran's adopted child for VA purposes.  Most of the facts of the case are not in dispute.  The appellant is the natural nephew of the Veteran, born in December 1974.  A juvenile and domestic relations court in the Republic of the Philippines issued an April 1978 decision granting the Veteran's petition to adopt the appellant as his child.  The Veteran died during service in May 1980 while serving in the United States.  In a June 1993 statement, the Veteran's sister, the appellant's natural mother, indicated that the appellant lived with her in a rented apartment in Manila during the time of the Veteran's service.  Specifically, the Veteran's sister stated that the appellant lived with her from May 13, 1979 through May 12, 1980, the date of the Veteran's death.  The Veteran's sister indicated that the Veteran did not live with the appellant and her, but would spend vacation time with them.  In a June 1993 statement, a school indicated that the appellant was in kindergarten at the time of the Veteran's death.  In an April 1994 statement, the appellant's mother again stated that the Veteran spent long vacations with the appellant.  She indicated that the Veteran's last such vacation was in December 1979.  She also stated that, prior to his death, the Veteran told her that he would petition to have the appellant live with him in the United States.  

In an April 2010 statement, the appellant contended that he was entitled to benefits as the Veteran had custody of him prior to his death under the definition of child custody cited in 38 U.S.C.A. § 101(4) (indicating that in situations "where the veteran ... has not been divested of legal custody, but the child is not residing with that individual, the child shall be considered in the custody of the individual for purposes of [VA] benefits").  The appellant indicated that the Veteran was a United States citizen at the time of his death.  The appellant also stated that the Veteran had parental care, control, and authority over the appellant until his death because he gave full financial support to the appellant and also came to stay with the appellant and his mother during allowed leaves.  

Having reviewed the evidence of record, the Board finds that the appellant is not entitled to VA death benefits because the appellant was not the Veteran's adopted child for the purpose of determining eligibility for VA benefits.  With regard to the appellant's contention that the Veteran had legal custody of him under 38 U.S.C.A. § 101(4), the actual statutory law regarding foreign adoptions, specifically 38 U.S.C.A. § 101(4)(B), mirrors the controlling regulation, 38 C.F.R. § 3.57(e)(2), which states that when a child is adopted under foreign law, the child shall not be considered to be a legally adopted child of a living veteran unless the child resided with the veteran except for periods during which the child is residing apart from the veteran for purposes of full-time attendance at an educational institution or during which the person or the veteran is confined in a hospital, nursing home, other health-care facility, or other institution.  

In this case, the undisputed evidence shows that the appellant lived with his natural mother and that the Veteran only visited during vacation time.  Although the Although the appellant was attending kindergarten at the time of the Veteran's death, the record does not indicate that the appellant was living apart from the Veteran solely for the purpose of full-time attendance at an educational institution.  Indeed, the record reflects that the appellant, a five-year-old child at the time of the Veteran's death, lived with his mother in the Philippines during the Veteran's service.  In fact, there is no evidence to suggest that the appellant ever lived with the Veteran except during occasional visits.  

Moreover, even though the Veteran was an American citizen at the time of his death, the adoption was granted under Philippine law; therefore, 38 C.F.R. 
§ 3.57(e)(2) is applicable.  As the appellant did not reside with the Veteran for a year prior to the time of his death or for any other lengthy period of time, the 

appellant is not the adopted son of the Veteran for VA purposes.  Therefore, the claim, as a matter of law, must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive in a matter, the claim must be denied because of the absence of legal merit or entitlement under the law).

 
ORDER

Legal entitlement to VA death benefits is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


